On January 3, 1912, the appellant filed a petition for a rehearing.
On February 5, 1912,
Mr. Justice Robb
delivered the opinion of the Court upon the petition:
This is an application by appellant, Fowler, for a rehearing, the ground of the application being that rule 20 of the “Rules of Practice before Justices of the Peace,” promulgated by the supreme court of the District June 23, 1903, and not rule 7 of the rules of said supreme court, prescribes the notice to be given the opposite party prior to the approval of the appealing party’s undertaking.
Under said rule 20 two clear days’ notice is required, whereas under rule 7 of said supreme court rules, as pointed out in the opinion, two days’ notice only is required. If appellant is correct in his present contention the judgment, for the reasons advanced in the opinion, should have been reversed, as the undertaking was filed on Thursday and returnable the following Monday, the intervening Sunday not b.eing counted.
In appellant’s original brief he expressly stated: “Rule 7 of the law rules of the supreme court of the District, which govern the practice in the municipal court, provides that no bond or ■undertaking shall be approved except upon two days’ notice in writing to the opposite party,” etc. The application of this rule to the case was not disputed by appellee. Said rule 20, therefore, escaped the observation of the court.
Under rule 105 of the Rules of 1898 of the supreme court of the District, applicable to the approval of bonds and undertakings in'that court, two clear days’ notice to the opposite party w;as provided. ■ Rule 95 of those rules made rule 105 applicable to the approval of appeal undertakings by justices of the peace. Rule 105 became rule 7 of the present rules of the supreme *219court, witb the modification that two days’ notice, instead of two clear days’ notice, should be required. But the supreme court, in 1903, promulgated rules of practice before justices of the peace. The new rules of the supreme court in no wise superseded or modified rule 20 of said Buies of 1903. That rule is therefore still in force, and necessarily governed the procedure in the present case.
A rehearing is unnecessary. The judgment must be reversed, with costs, and the cause remanded for further proceedings. Reversed and remanded.